Citation Nr: 9936290	
Decision Date: 12/23/99    Archive Date: 01/04/00

DOCKET NO.  98-03 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from July 1969 to July 1972.  
This appeal arises from a March 1997 rating decision of the 
RO which denied service connection for post-traumatic stress 
disorder (PTSD).  The veteran appealed this decision.  

In April 1999, the Board of Veterans' Appeals (Board) 
remanded this claim to the RO for development of the 
evidence. 



FINDING OF FACT

The veteran's claim of service connection for PTSD is 
plausible.



CONCLUSION OF LAW

The veteran's claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991); 
38 C.F.R. §§ 3.303 & 3.304(f) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") has further defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation. Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  It has also held that where a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32,807-32808 (1999) (to be 
codified at 38 C.F.R. § 3.304 (f)); Cohen v. Brown, 10 Vet. 
App 128 (1997).  

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well-groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.  

Here, there is a considerable amount of VA medical evidence 
showing a diagnosis of PTSD attributable to the veteran's 
alleged stressors in service.  

Thus, the Board finds the claim of service connection for 
PTSD to be well grounded.  38 U.S.C.A. § 5107.  



ORDER

As the claim of service connection for PTSD is well grounded, 
the appeal is allowed to this extent, subject to further 
action as discussed hereinbelow.  



REMAND

In a May 1998 letter, the RO requested that the U.S. Marine 
Corps (USMC) Headquarters identify whether a Sergeant Whittle 
or Wheeler had been killed during the veteran's military 
service in Vietnam.  The USMC was also asked to verify if the 
identified barracks on the veteran's base had received 
incoming fire and whether his unit had been exposed to 
regular incoming and sniper fire.  A response was received 
from the USMC in June 1998.  It was reported that a search of 
the records for the unit to which the veteran was assigned in 
Vietnam dated from "February 2 to April 11, 1998," did not 
show any casualties.  The USMC also reported that it had not 
been able to identify any of the individuals noted by the 
veteran as having been killed in Vietnam and that the 
identified names were not listed on the directory of those 
killed as kept by the Vietnam Veterans Memorial.  The RO was 
advised that other information concerning the unit to which 
the veteran was attached should be in the command 
chronologies of his unit.  The RO was referred to the USMC 
Historical Center.

As noted in the Board's April 1999 remand, the RO failed to 
contact the USMC Historical Center.  The Board instructed the 
RO to contact the veteran and have him provide additional 
specific information concerning his alleged stressors as well 
as any VA or private facilities from which he had received 
psychiatric treatment.  The RO was then to determine whether 
the veteran engaged in combat.  If it was determined that the 
veteran did not engage in combat, the RO was to use all 
available resources in an attempt to verify the alleged 
stressors.  Specifically, the RO was to contact the USMC 
Historical Center to obtain the command chronologies from the 
veteran's unit.  This particular request was not dependent 
upon the veteran's response to the earlier remand 
instructions.  Indeed, this information should have been 
requested following the May 1998 letter from the USMC 
Headquarters.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the case must be remanded for compliance with 
the prior remand instructions.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should provide the veteran 
with another opportunity to submit 
specific and detailed information 
regarding his reported stressor events 
related to his active duty in Vietnam.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events during service, to include dates, 
places, unit to which he was assigned, 
detailed descriptions of the events, and 
the names and other identifying 
information concerning any individuals 
involved in the events.  He should be 
advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced 
in service.  He may submit statements 
from fellow service members or others 
that witnessed or knew of the alleged 
events at the time of their occurrence.  
The veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

2.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for any psychiatric illness 
since his release from active duty.  The 
RO should then obtain all records, which 
are not on file.  The RO should notify 
the veteran that he may submit additional 
evidence, to include medical evidence and 
argument in support of his claim.  

3. The RO should make a determination as 
to whether the veteran engaged in combat 
with the enemy per 38 U.S.C.A. § 1154 
(b).  Gaines v. West, 11 Vet. App. 353 
(1998).

4.  If the RO determines that the veteran 
did not engage in combat, verification of 
his statements regarding stressors is 
required.  As such, in addition to any 
additional information received from the 
veteran, the RO is requested to attempt 
to verify the veteran's alleged stressors 
using all appropriate sources, to include 
obtaining the command chronologies from 
veteran's unit from the:

USMC Historical Center 
History and Museum Section 
Building 58 
Washington Navy Yard Washington, 
D.C. 20374-0580

5.  After undertaking any additional 
development deemed appropriate, including 
another VA psychiatric examination if 
indicated, the RO should review the 
veteran's claim.  Due consideration 
should be given to all pertinent laws, 
regulations, and Court decisions.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

